Exhibit 10.1

 

SEVENTH AMENDMENT
TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This SEVENTH AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Seventh Amendment”), dated as of October 13, 2009, is entered into by and
among: (A) MTR GAMING GROUP, INC., a Delaware corporation (“MTRI”), MOUNTAINEER
PARK, INC., a West Virginia corporation (“MPI”), PRESQUE ISLE DOWNS, INC., a
Pennsylvania corporation (“PIDI”), and SCIOTO DOWNS, INC., an Ohio corporation
(“SDI” and together with MTRI, MPI, and PIDI, each, a “Borrower” and
collectively, the “Borrowers”); (B) Lenders constituting the Requisite Lenders;
and (C) WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent and
collateral agent for the Lenders under the Credit Agreement, the Swingline
Lender and the L/C Issuer (in such capacity, the “Agent Bank”).  Capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to them in the Credit Agreement defined below.

 

RECITALS

 

A.            Borrowers, the Agent Bank and the Lenders have previously entered
into that certain Fifth Amended and Restated Credit Agreement, dated as of
September 22, 2006, as amended by that certain First Amendment to Fifth Amended
and Restated Credit Agreement dated as of June 19, 2007, as further amended by
that certain Limited Waiver and Second Amendment to Fifth Amended and Restated
Credit Agreement dated as of March 31, 2008, as further amended by that certain
Third Amendment to Fifth Amended and Restated Credit Agreement dated as of
May 9, 2008, as further amended by that certain Fourth Amendment to Fifth
Amended and Restated Credit Agreement dated as of December 19, 2008, as further
amended by that certain Limited Consent and Fifth Amendment to Fifth Amended and
Restated Credit Agreement dated as of July 15, 2009 and as further amended by
that certain Sixth Amendment to Fifth Amended and Restated Credit Agreement
dated as of August 12, 2009 (collectively, the “Existing Credit Agreement” and
as the same may be further amended, restated, supplemented or otherwise modified
and in effect from time to time, including, but not limited to, by this Seventh
Amendment, the “Credit Agreement”), by and among Borrowers, the Lenders, and
Wells Fargo Bank, National Association, as Agent Bank, L/C Issuer and Swingline
Lender.

 

B.            Borrowers have requested certain amendments to the Existing Credit
Agreement as set forth below.

 

C.            The Agent Bank and Lenders constituting at least Requisite Lenders
are willing to grant such requests on the terms and subject to the conditions
set forth in this Seventh Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth below and other good and valuable consideration, the
receipt and adequacy

 

1

--------------------------------------------------------------------------------


 

of which are hereby acknowledged, the parties hereby agree, except as otherwise
set forth herein, as of the Seventh Amendment Effective Date (as defined in
Section 2 below) as follows:

 

SECTION 1.                       Amendments.  On the terms and subject to the
conditions of this Seventh Amendment (including the satisfaction of the
conditions precedent set forth in Section 2 below), the Existing Credit
Agreement is hereby amended as follows:

 

(a)                                  Definition of “Aggregate Commitment”.

 

(i)            As of the Seventh Amendment Effective Date, the definition of
“Aggregate Commitment” in Section 1.01 of the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“Aggregate Commitment” shall mean reference to the aggregate amount committed by
Lenders for advance to or on behalf of the Borrowers as Borrowings under the
Credit Facility in the principal amount of Ten Million Dollars ($10,000,000.00),
as may be reduced from time to time by: (i) the Scheduled Reductions,
(ii) Voluntary Permanent Reductions, and/or (iii) Mandatory Commitment
Reductions.

 

(ii)           The Borrowers acknowledge and agree that the Aggregate Commitment
Reduction Schedule is not affected by the reduction in the Aggregate Commitment
resulting from the amendment set forth above.

 

(b)                                 Definition of “Permitted Second Lien
Indebtedness”.  As of the Seventh Amendment Effective Date, the definition of
“Permitted Second Lien Indebtedness” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“Permitted Second Lien Indebtedness” shall mean Indebtedness owing by the
Borrower Consolidation incurred pursuant to the Senior Secured Indenture.

 

(c)                                  Definition of “Senior Secured Indenture”. 
As of the Seventh Amendment Effective Date, the definition of “Senior Secured
Indenture” in Section 1.01 of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:

 

“Senior Secured Indenture” shall mean that certain Indenture, dated as of the
Fifth Amendment Effective Date, by and among MTRI, as issue, the guarantors
party thereto, and Wilmington Trust Company, as trustee and as collateral agent.

 

(d)                                 Definition of “Senior Secured Notes”.  As of
the Seventh Amendment Effective Date, the definition of “Senior Secured Notes”
in Section 1.01 of the Existing Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“Senior Secured Notes” shall mean the senior secured notes due 2014 in an
aggregate principal amount of $260,000,000 issued pursuant to the Senior Secured
Indenture.

 

(e)                                  Section 5.08(e)/Compliance Certificate.  As
of the Seventh

 

2

--------------------------------------------------------------------------------


 

Amendment Effective Date, Section 5.08(e) of the Existing Credit Agreement is
hereby amended by replacing the phrases (i) “Senior Unsecured Notes” with
“Senior Secured Notes” and  (ii) “Senior Unsecured Indenture” with “Senior
Secured Indenture” therein.

 

(f)                                    Section 6.05(c)/Permitted Second Lien
Indebtedness.  As of the Seventh Amendment Effective Date, Section 6.05(c) of
the Existing Credit Agreement is hereby amended and restated in its entirety as
follows:

 

“c.                                 So long as the Second Lien Intercreditor
Agreement is in full force and effect, Permitted Second Lien Indebtedness up to
an aggregate principal amount not exceeding Two Hundred Sixty Million Dollars
($260,000,000) less any repayments of principal or redemptions thereof;”

 

(g)                                 Replacement Exhibit/Compliance Certificate. 
As of the Seventh Amendment Effective Date, the Exhibit D of the Existing Credit
Agreement is hereby amended and restated in its entirety with Exhibit D attached
hereto.

 

SECTION 2.                       Conditions Precedent to the Effectiveness of
this Seventh Amendment.  The amendments contained in Section 1 above are
conditioned upon satisfaction of the following conditions (the first date on
which all of the following conditions have been satisfied being referred to
herein as the “Seventh Amendment Effective Date”):

 

(a)                                  Due execution and delivery by Borrowers and
Lenders constituting the Requisite Lenders of this Seventh Amendment;

 

(b)                                 The Agent Bank shall have received, on
behalf of the Lenders: (i) an amendment to each mortgage, deed of trust and real
property security document in form and substance satisfactory to the Agent Bank
and (ii) such endorsements as the Agent Bank may require in connection with each
existing title policy (or in lieu of such endorsements, an agreement from the
title company to issue such endorsements promptly after the Seventh Amendment
Effective Date);

 

(c)                                  The representations and warranties in this
Seventh Amendment shall be true and correct as of the Seventh Amendment
Effective Date; and

 

(d)                                 The Borrowers shall have paid all fees and
expenses payable to the Agent Bank and the Lenders to be paid on or prior to the
Seventh Amendment Effective Date.

 

SECTION 3.                       Representations and Warranties.  In order to
induce the Agent Bank and the Lenders to enter into this Seventh Amendment and
to amend the Existing Credit Agreement in the manner provided in this Seventh
Amendment, Borrowers represent and warrant to the Agent Bank and each Lender as
follows:

 

(a)                                  Power and Authority.  Borrowers have all
requisite corporate power and authority to enter into this Seventh Amendment and
to carry out the transactions contemplated by, and perform their obligations
under, the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Authorization of Agreements.  The execution
and delivery of this Seventh Amendment by Borrowers and the performance of the
Credit Agreement by Borrowers has been duly authorized by all necessary action,
and this Seventh Amendment has been duly executed and delivered by Borrowers.

 

(c)                                  Enforceability.  This Seventh Amendment
constitutes the legal, valid and binding obligation of each Borrower enforceable
against such Borrower in accordance with its terms, except as may be limited by
bankruptcy, insolvency, other similar laws affecting the enforcement of
creditors’ rights in general or general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(d)                                 No Conflict.  The execution and delivery by
Borrowers of this Seventh Amendment and the performance by Borrowers of each of
this Seventh Amendment and the Credit Agreement do not and will not (i) violate
any law, rule, regulation, order, writ, injunction or decree of any court or
Governmental Authority to which Borrowers are subject, (ii) violate any
provision of, or result in the breach or the acceleration of, or entitle any
other Person to accelerate any indenture, evidence of indebtedness, loan or
financing agreement, or other agreement or instrument to which any Borrower is
bound or (iii) result in the creation or imposition of any lien, charge, or
encumbrance of any nature whatsoever upon any of their respective property or
assets.

 

(e)                                  Governmental Consents.  No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority is required for the due execution, delivery and performance by
Borrowers of this Seventh Amendment.

 

SECTION 4.                       Miscellaneous.

 

(a)                                  Reference to and Effect Upon the Existing
Credit Agreement and other Loan Documents.

 

(i)            Except as specifically amended by this Seventh Amendment and the
documents executed and delivered in connection herewith, the Existing Credit
Agreement and each other Loan Document shall remain in full force and effect and
each is hereby ratified and confirmed by the Borrower.  Without limiting the
foregoing, the Liens granted pursuant to the Security Documents shall continue
in full force and effect.

 

(ii)           Each reference in the Existing Credit Agreement to “this Credit
Agreement”, “hereunder”, “hereof”, “herein” or any other word or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby, and each reference in any other Loan Document to the Existing Credit
Agreement or any word or words of similar import shall be and mean a reference
to the Credit Agreement as amended hereby.

 

(iii)          The execution and delivery of this Seventh Amendment and
performance of the Credit Agreement shall not, except as expressly provided
herein, constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of the Agent Bank or the Lenders under the Existing
Credit Agreement or any of the other Loan Documents.

 

4

--------------------------------------------------------------------------------


 

(iv)          If there is any conflict between the terms and provisions of this
Seventh Amendment and the terms and provisions of the Existing Credit Agreement
or any other Loan Document, the terms and provisions of this Seventh Amendment
shall govern.

 

(b)                                 Expenses.  Borrowers acknowledge that all
costs and expenses of the Agent Bank incurred in connection with this Seventh
Amendment and the related Loan Documents will be paid in accordance with
Section 10.20 of the Credit Agreement.

 

(c)                                  Headings.  Section and subsection headings
in this Seventh Amendment are included for convenience of reference only and
shall not constitute a part of this Seventh Amendment for any other purpose or
be given any substantive effect.

 

(d)                                 Counterparts.  This Seventh Amendment may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument. 
Transmission by telecopier or electronic mail of an executed counterpart of this
Seventh Amendment shall be deemed to constitute due and sufficient delivery of
such counterpart.

 

(e)                                  Governing Law.  This Seventh Amendment
shall be governed by and construed according to the laws of the State of Nevada
without reference to conflicts of law rules.  The scope of the foregoing
governing law provision is intended to be all-encompassing of any and all
disputes that may be brought in any court or any mediation or arbitration
proceeding and that relate to the subject matter of this Seventh Amendment,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Seventh Amendment
as of the date first above written.

 

 

BORROWERS:

 

 

 

 

MTR GAMING GROUP, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Robert F. Griffin

 

Name:

Robert F. Griffin

 

Title:

President & CEO

 

 

 

 

MOUNTAINEER PARK, INC.,

 

a West Virginia corporation

 

 

 

 

 

 

 

By:

/s/ Robert F. Griffin

 

Name:

Robert F. Griffin

 

Title:

President & CEO

 

 

 

 

PRESQUE ISLE DOWNS, INC.,

 

a Pennsylvania corporation

 

 

 

 

 

 

 

By:

/s/ John W. Bittner, Jr.

 

Name:

John W. Bittner Jr.

 

Title:

Chief Financial Officer

 

 

 

 

SCIOTO DOWNS, INC.,

 

an Ohio Corporation

 

 

 

 

 

 

 

By:

/s/ John W. Bittner, Jr.

 

Name:

John W. Bittner Jr.

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

BANKS

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent Bank, Lender, Swingline Lender
and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Ryan Edde

 

Name:

Ryan Edde

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK, successor by merger to NATIONAL CITY BANK OF PENNSYLVANIA,
Lender

 

 

 

 

 

 

 

By:

/s/ Emil Kwaczala

 

Name:

Emil Kwaczala

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CIT LENDING SERVICES CORPORATION, Lender

 

 

 

 

 

 

 

By:

/s/ Anthony Holland

 

Name:

Anthony Holland

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK,

 

Lender

 

 

 

 

 

 

 

By:

/s/ Troy Brown

 

Name:

Troy Brown

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

Lender

 

 

 

 

 

 

 

By:

/s/ Neil Corry-Roberts

 

Name:

Neil Corry-Roberts

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------